Filed 6/19/15 P. v. Watts CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H041302
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                  Super. Ct. No. 169048)

         v.

ANDREW BRIAN WATTS,

         Defendant and Appellant.



         On December 15, 1980, appellant Andrew Brian Watts went into a psychotic rage
at his parents’ home and strangled his father to death. He did not believe his father was
dead, so to slow his father down, he cut off his legs with a knife and a machete and
poured sugar on his body, believing it was cyanide. Later, he stole his father’s van and
drove to Salt Lake City, Utah. He was arrested in Utah on December 18, 1980.
Appellant has always maintained that the person he murdered was not his father, but a
duplicate of his father. Appellant was found not guilty by reason of insanity and
committed to the state hospital system.
         In 1993, while released to an outpatient treatment program, appellant became
combative and assaulted several police officers. He thought the police officers were
going to take him to South San Francisco to nail him on the cross. According to
appellant, Jesus is also nailed on the cross in South San Francisco. He was charged with
assault and battery, found not guilty by reason of insanity, and again committed to the
state hospital system. He was diagnosed with Schizophrenia, paranoid type, and
polysubstance dependence. Appellant has been in and out of the state hospital system
and the community release program since that time.1
        On March 11, 2014, the Santa Clara County District Attorney’s Office filed a
petition seeking to extend appellant’s commitment for an additional two years pursuant to
Penal Code sections 1026 and 1026.5. On July 18, 2014, appellant and his attorney
waived his right to a jury trial. At the ensuing court trial, appellant’s treating physician
testified about appellant’s mental health issues, including his ongoing delusions and his
refusal to acknowledge that he suffers from a mental disorder. She also testified that
appellant does not understand the connection between his mental disorder and his crimes,
nor does he acknowledge that he murdered his father. She also stated that if appellant
were not under court order to take his medications, he would not do so because of the
side effects of the drugs, and because he does not believe he needs them. Based on her
knowledge of appellant’s treatment history and her personal experience with appellant,
she concluded that if he were not medicated and came under stress, he would be at a high
risk for acting on his delusional beliefs and would be a danger to others. As a result, she
did not believe appellant was suitable for release (conditional or unconditional) at this
time.
        At trial, appellant testified on his own behalf. He denied suffering from mental
illness and stated that he had the resources to be unconditionally released from the
        1
         The factual recitation here is limited to the facts necessary to dispose of this
appeal pursuant to People v. Serrano (2012) 211 Cal. App. 4th 496 (Serrano). On the
court’s own motion, we take judicial notice of People v. Watts (April. 29, 2014,
H040019) [nonpub. opn.] and People v. Watts (Aug. 29, 2013, H038825) [nonpub. opn.],
where this court considered appeals by appellant from earlier recommitment proceedings
related to the 1993 assault. (Santa Clara County Superior Court No. 169048.) We also
take judicial notice of People v. Watts (Dec. 16, 2010, H035049) [nonpub. opn.], an
appeal by appellant from an earlier recommitment proceeding relating to the homicide of
his father. (Santa Clara County Superior Court No. 78100.) A more complete recitation
of the factual and procedural background appears in those appeals.
                                              2
hospital. During his testimony, he stated that Andrew Watts had been killed at Napa
State Hospital by three doctors, and that he was actually Andrew Mathew, someone with
some of the memories of Andrew Watts. Appellant explained that Andrew Watts was his
father and that appellant had come to the hospital to investigate who had killed his father.
On cross-examination, he testified that Andrew Watts had been framed by his uncle,
Larry Watts, for the death of Paul Watts (appellant’s brother), but that Paul Watts was
actually still alive. Appellant further stated that he could travel through time, and that
there was another parallel timeline where he was serving with the marines in
Afghanistan.
       On July 22, 2014, the trial court found that appellant was subject to continued
commitment and ordered his commitment extended to September 16, 2016. Appellant
filed a timely notice of appeal on August 4, 2014.
       We appointed counsel to represent appellant in this court. Appointed counsel filed
an opening brief pursuant to Serrano, supra, 211 Cal. App. 4th 496, which states the case
and the facts but raises no specific issues. Pursuant to Serrano, on February 27, 2015, we
notified appellant of his right to submit written argument in his own behalf within
30 days. On March 30, 2015, we received a supplemental brief from appellant. In his
supplemental brief, appellant contends the recommitment petition was not supported by
substantial evidence because (1) there was no evidence of his dangerousness, and (2) the
court was biased in determining his identity, his convictions and the allegations against
him. He also requests permission to submit additional evidence of his claims regarding
his identity. Finally, he argues that there is exculpatory evidence available in the Andrew
Watts case.
       Appellant does not explain why the testimony of the treating psychologist
regarding his dangerousness is insufficient to support the order. This testimony and
appellant’s own testimony provided ample evidence to support the order of
recommitment. Additional evidence regarding his identity and exculpatory evidence
                                              3
relating to his underlying conviction are not relevant to this appeal, which is an appeal
from an order of recommitment. Finally, appellant fails to point to any specific act of
bias by the trial court. The court’s acceptance of the appellant’s identity as Andrew
Watts does not demonstrate bias. Nothing in appellant’s brief raises an arguable issue on
appeal from the order of recommitment. (People v. Kelly (2006) 40 Cal. 4th 106.)
Therefore, we decline to retain the case.
       The appellant having failed to raise any arguable issue on appeal, we shall dismiss
the appeal. (Serrano, supra, 211 Cal.App.4th at pp. 503-504.)
                                            Disposition
       The appeal is dismissed.




                                             4
                                               _________________________
                                               MÁRQUEZ, J.

WE CONCUR:




_________________________
ELIA, ACTING P.J.




_________________________
WALSH, J. *




      *
       Judge of the Santa Clara County Superior Court assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
                                           5